KOHLSAAT, Circuit Judge
(after stating the facts as above). [1] The only matter which we deem it necessary to consider is whether defendant obligated itself by the contract, in terms or by implication, to furnish to plaintiff’s firm the records and documents and othér information which plaintiff was compelled to search for and obtain from the county and state records.
Defendant undertook to provide plaintiff’s firm with all records and documents belonging to it, or in its custody. . Said firm agreed to obtain all original, documents necessary and to search all the records required, whether such records contained other matter or not, to carry out said undertaking. They agreed to do the work within 10 months from the time defendant furnished them a place in which to do it, and gave them access to the records, etc., so far as the same were in ■ defendant’s possession. 'They stipulated with defendant that their undertaking covered the special assessments of those municipal corporations, or parts thereof, theretofore annexed to defendant.
Now, it is apparent that the only language of the contract which gives any color to plaintiff’s contention is that quoted above, whereby the defendant agrees to furnish plaintiff’s firm with all records; etc., belonging to it, etc.; but these words, taken in connection with the rest of the contract, leave no doubt but that the defendant was obligated to make no search for or furnish to plaintiff. such information as was to be procured from court or other outside records; nor was it to be presumed that defendant had these in its possession. They were neither city records nor documents.
[2] There could be no stronger declaration that no extras would be allowed than that of said clause 12 of the contract. There is no obscurity in this language. .There is no ground for the claim that defendant failed to perform its part of the agreement. No allegation of the declaration can prevail over the plain language of the writing between the parties. This is too well settled to require citation of authority. Nor can the terms of the contract be in any way modified by what was said prior to the execution thereof. "This is particularly the case in regard to municipal undertakings, which are hedged about by statute with safeguards and preliminary requirements of such a character as to prevent informal modifications of the substance thereof. Simpson v. U. S., 172 U. S. 372, 19 Sup. Ct. 212, 43 L. Ed. 482; Sanitary District v. Ricker, 91 Fed. 833, 34 C. C. A. 91; Brawley v. U. S., 96 U. S. 168, 24 L. Ed. 622.; Cleaveland v. Richardson, 132 U. S. 318, 10 Sup. Ct. 100, 33 L. Ed. 384.
In búr judgment, the contract in thiá case precludes any claim of plaintiff for remuneration in excess of the $65,000. The declaration, fails to make out a case for the relief sought, and the action of the *878court in carrying back and sustaining the demurrer to that instrument involves no mistake of law.
The judgment of the District Court is therefore affirmed.